Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-4 and 6-8 in the reply filed on 1/8/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/8/2021.

Information Disclosure Statement
The information disclosure statement filed 26 August 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language, namely the 68th Japan Institute of Light Metals spring meeting lecture summary and the 76th Japan Institute of Light Metals spring meeting lecture summary.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Toda et al. (WO2016/068293) (hereinafter “Toda”).

The Examiner has provided a machine translation of WO2016/068293. The citation of the prior art in this rejection refers to the machine translation.

Regarding claim 1, Toda teaches an aluminum alloy substrate for a magnetic disk composed of 0.01-3.0 mass% Fe with the balance being Al and unavoidable impurities (Toda, Claim 1). Toda also teaches that the second phase particles having a longest diameter of 3µm or more and 100µm or less has a distribution density of 100 particles/mm2 or more and 50000 particles/mm2 or less (Toda, Claim 5). The composition of the aluminum alloy substrate and distribution density of Toda, overlaps the composition and boundary length of a second phase particles of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

Regarding claim 2, Toda further teaches including the following elements in the aluminum alloy substrate for a magnetic disk, in mass% (Toda, [0029-0033]):
Element
Present Invention
Toda
Overlap
Mn
0.1-3.0
0.01-2.0
0.1-2.0
Ni
0.1-3.0
0.1-2.0
Preferred: 0.3-2.0

Cu
0.005-1.0
0.005-2.0
Preferred: 0.01-2.0


0.1-6.0
0.1-6.0
Preferred: 0.3-1.0

Cr
0.01-1.0
0.01-2.0
Preferred: 0.1-2.0



The ranges of Toda either overlap or encompass the ranges of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

Regarding claim 3, Toda further teaches including 0.005-2.0 mass% of Zn, more preferably 0.1-2.0 mass%, in the composition of the aluminum alloy substrate (Toda, [0035]). The range of Toda encompasses the range of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).
	

Regarding claim 4, Toda also teaches the following additions to the aluminum alloy substrate for a magnetic disk, in mass% (Toda, [0037-0038]):
Element
Present Invention
Toda
Ti, B, V
0.005-0.50

Ti, B

0.005-0.50
Preferred: 0.01-0.1
V + impurities

0.03-0.15



prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

Regarding claim 8, Toda also teaches that various methods can be applied to clad the core material and the skin material and that the clad material magnetic disk is comprised of an Al-Mg based alloy (Toda, [0063], Tables 9 and 10). The clad material of Toda corresponds to the both surfaces being clad with a sheath material comprising an Al-Mg-based alloy.



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Toda et al. (WO2016/068293) (hereinafter “Toda”) in view of Hirayama et al. (US 2014/0166162 A1) (hereinafter “Hirayama”).

Regarding claim 6, while Toda teaches including Fe in the composition of the aluminum alloy substrate for a magnetic disk, Toda does not explicitly disclose an amount of solid solution of Fe being 0.0010 mass% or more.
With respect to the difference, Hirayama teaches the content of iron in a solid solution is equal to or more than 50ppm in the matrix of an Al-Mg alloy sheet (Hirayama, [0012-0013]). 

Toda and Hirayama are analogous art as they are both drawn to an aluminum alloy with similar amounts of Fe, Mg, Mn, and Cu (Toda, Abstract; Hirayama, Abstract).
In light of the motivation to have 50ppm or more of iron in a solid solution as taught in Hirayama above, it therefore would have been obvious to one of ordinary skill in the art to have 50ppm or more iron in a solid solution in the aluminum alloy substrate of Toda in order to have a uniform structure and to have a low bake softening resistance, and thereby arrive at the claimed invention.



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Toda et al. (WO2016/068293) (hereinafter “Toda”) in view of Kato et al. (JP 2010168602 A) (hereinafter “Kato”).
The Examiner has provided a machine translation of JP 2010168602 A. The citation of the prior art in this rejection refers to the machine translation.

Regarding claim 7, Toda does not explicitly disclose the proof stress is 35 MPa or more after heating at 300°C for 3 hours in atmospheric air.
With respect to the difference, Kato teaches that the proof stress for an aluminum alloy substrate for a magnetic disk is 100MPa or more due to a pressure annealing step in which the core material is annealed at a temperature of 300-350°C for 2-10 hours (Kato, [0018-0019]).
As Kato expressly teaches, the pressure annealing step improves the flatness of the aluminum alloy substrate and improves the overall strength of the magnetic disk before the pressure annealing (Kato, [0019]).
Toda and Kato are analogous art as they are both drawn to aluminum alloy substrates for a magnetic disk (Toda, Abstract; Kato, Abstract).
In light of the motivation to have a proof stress of 100MPa or more as taught in Kato above, it therefore would have been obvious to one of ordinary skill in the art to perform a pressure annealing step in Toda in order to improve the flatness and overall strength of the magnetic disk, and thereby arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.C./Examiner, Art Unit 1732                       

/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                                                                
1/14/21